         Case 1:06-cr-00591-LAP Document 352 Filed 07/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                  06 Cr. 591 (LAP)
    -versus-
                                                        ORDER
VICTOR MARTINEZ,

                   Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court has received Mr. Martinez’s motion for early

release.     (Dkt. no. 351.)     The Government shall respond to Mr.

Martinez’s motion by no later than July 24, and Mr. Martinez may

submit a reply by no later than July 31.           The Clerk of the Court

shall mail a copy of this order to Mr. Martinez.


SO ORDERED.

Dated:     July 17, 2020
           New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA, U.S.D.J.
